IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-28,179-04


CLINTON RAY SHEPHERD, Relator

v.


NACOGDOCHES COUNTY DISTRICT CLERK, Respondent






ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. F129002005 IN THE 145TH/ 420TH JUDICIAL DISTRICT COURT
NACOGDOCHES COUNTY


 The order was delivered per curiam.


O R D E R


	This is an original application for a writ of mandamus.  Relator contends he filed an
application for writ of habeas corpus in the 145th/ 420th Judicial District Court in cause
number F129002005, but more than thirty-five days have elapsed and the application has not
been forwarded to the Court of Criminal Appeals.  Relator's contentions present a colorable
claim to have prompt resolution of any grounds raised in such an application.
	It is this Court's opinion that additional information is required before a decision can be
reached.  Therefore, the Respondent, District Clerk of Nacogdoches County, is ordered to file with
this Court within thirty days a response by submitting the record on such application or a copy of a
timely entered order designating issues to be investigated, see McCree v. Hampton, 824 S.W.2d 578
(Tex. Crim. App. 1992), or by stating the nature of any applications filed by Relator such that they
are not filed pursuant to Tex. Code Crim. Proc. Article 11.07, § 3, or that no applications by Relator
have been filed.
	IT IS SO ORDERED this the 9th day of August, 2006.

DO NOT PUBLISH